Citation Nr: 1518343	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include residuals of a cervical spine fusion.

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1976.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia.

The Board notes that the issues on the title page were characterized by the RO as attempts to reopen previously denied claims, and as being on appeal from a 2009 rating decision.  However, in August 2007, the Veteran submitted additional medical evidence relevant to these issues.  Thus, pursuant to 38 C.F.R. § 3.156(b) (2014), as new and material evidence was received within one year, the Board finds that the May 2007 rating decision was not final.

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is in favor of finding that the Veteran has a cervical spine disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is in favor of finding that the Veteran has a left shoulder disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for a cervical spine disability is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Resolving doubt in favor of the Veteran, service connection for a left shoulder disability is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

I.  Service Connection for a Cervical Spine Condition

The evidence of record supports that the Veteran has a present cervical spine disability and is at least in equipoise as to if that disability was incurred in service.   

The record, specifically the June 2012 VA examination, supports that the Veteran presently suffers from degenerative disc disease of the cervical spine, cervical spine spondylosis, and intervertebral disc disease of the cervical spine.

The Veteran has consistently reported his cervical spinal condition had its onset while playing combat football during service; he reported such during his March 2015 hearing before the Board and March 2012 RO formal hearing.

The Veteran's service treatment records note back pain, both in the low thoracic area and upper thoracic area, radiating to his shoulders, and traveling to his cervical spine area limiting his range of motion in his neck.

The Veteran has submitted a medical opinion from Dr. G.S.S., of the Charles George VA Medical Center, dated December 2014.  The opinion notes that Dr. G.S.S. has treated the Veteran since January 2011.  In giving the opinion, Dr. G.S.S. stated that he had reviewed Asheville and Durham VA treatment records, the Veteran's statements, and the Veteran's service treatment records (STRs).  Dr. G.S.S. posited that it is as likely as not that the neck pain and treatment demonstrated in the STRs (as related to in-service combat football) were the origin of the Veteran's chronic cervical spinal condition.  Dr. G.S.S. further stated that the Veteran's cervical spinal condition was not significantly impacted by a lumbar spine injury that the Veteran suffered in 2006, well after service, while in post-service employment.  Dr. G.S.S. noted that the Veteran currently suffers from limited range of motion and pain of the neck and left shoulder.

The Board notes the Veteran appeared for a VA examination in June 2012, in which the VA examiner opined that the Veteran's cervical spine condition is less likely than not related to his service or service-connected lumbar spine disability, stating in part that the Veteran's cervical spine condition had its onset during post-service employment.  The examiner further noted that while the Veteran reported in-service neck pain, in-service physical examination did not document cervical spine or neck abnormalities.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a cervical spine condition as caused by his service.  Dr. G.S.S., the Veteran's treating physician, has provided a positive nexus between the Veteran's cervical spine condition and his service, and the June 2012 VA examiner's opinion and any other evidence of record do not constitute evidence to outweigh Dr. G.S.S.'s medical opinion.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, having resolved any doubt in favor of the Veteran, the Board concludes service connection for a cervical spine disability is warranted.

II.  Service Connection for a Left Shoulder Condition

The evidence of record supports that the Veteran has a present left shoulder disability, and is at least in equipoise as to if that disability was incurred in service.   

The record, specifically the June 2012 VA examination, supports that the Veteran presently suffers from a diagnosis of left shoulder rotator cuff syndrome, status post decompressive surgery, adhesive capsulitis of the left shoulder, and osteoarthritis of the left acromioclavicular (ac) joint.  In addition, treatment reports from the VA Medical Center in Durham, North Carolina reveal continued complaint of left shoulder pain and various diagnoses of left shoulder impingement syndrome and left cervical radiculopathy.

The Veteran has consistently reported his left shoulder condition had its onset while playing combat football during service; he reported such during his March 2015 hearing before the Board and March 2012 RO formal hearing.

The Veteran's service treatment records note back pain, both lower and upper back, radiating to his shoulders, and traveling to his cervical spine limiting his range of motion in his neck.

As explained above, the Veteran has submitted a medical opinion from Dr. G.S.S., of the Charles George VAMC, dated December 2014, which opines that it is as likely as not that the Veteran's neck pain and treatment demonstrated in the STRs (as related to in-service combat football) were the origin of the Veteran's chronic cervical spinal condition.  Dr. G.S.S. further noted that the Veteran currently suffers from limited range of motion and pain of the neck and left shoulder.

Critically, the Board notes that the competent medical evidence of record links the Veteran's cervical spine condition with his left shoulder condition.  An October 2011 treatment record from the VAMC in Asheville, North Carolina, reflects an opinion by Dr. F.M.B., Chief of Orthopaedic Service, which diagnoses cervical spine disease with residual shoulder and left upper extremity pain and dysfunction, suspected to be associated with complex regional pain syndrome.  Dr. F.M.B. explained that the Veteran underwent left shoulder surgery, "with absolutely no relief of his shoulder discomfort," because "his problem is in his neck and not his shoulder."  Dr. F.M.B. further opined: "This man clinically has evidence of complex regional pain syndrome.  His shoulder pain is not mechanical in origin and is intimately related to his neck problem."

The Board notes the June 2012 VA examination which opined that the Veteran's left shoulder condition is less likely than not due to the Veteran's service and/or service-connected lumbar spine condition.  The rationale stated that it is not medically plausible that the Veteran's service-connected thoracolumbar osteoarthritis would cause a shoulder rotator cuff injury.  Further, the VA examiner noted that STRs "document only discrete self-limited shoulder symptoms" without note of a persisting left shoulder condition.  The examiner stated as well that his left shoulder symptoms began after an accident in post-service employment.  The Board notes, however, that in describing the impact of the Veteran's cervical spine condition on his ability to work, the June 2012 examiner linked the two conditions, stating: "The impact of the cervical spine condition on the claimant's ability to work is limited ability to use left arm," lending support to Dr. F.M.B.'s opinion.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a left shoulder disability as caused by his service.  As noted above, Dr. G.S.S. opined a positive nexus between the Veteran's service and his present cervical spine condition.  Dr. F.M.B. noted that the Veteran's left shoulder pain is "intimately related to his neck problem," due to likely complex regional pain syndrome.  The June 2012 VA examiner's opinion and any other evidence of record do not constitute evidence to outweigh Dr. G.S.S. and Dr. F.M.B.'s medical opinions.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for a left shoulder disability is warranted.


ORDER

Entitlement to service connection for a cervical spine disorder to include residuals of a cervical spine fusion is granted.

Entitlement to service connection for a left shoulder disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


